Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 9, 20, 25, 30, 32, 34, 35, 42, 47-49, 54 and 59 and canceled claims 6-8, 10-19, 21-24, 26-29, 31, 33, 36-41, 43-46, 50-53, 55-58 and 60-64 in the amendment filed on March 19, 2021.  The claims 1-5, 9, 20, 25, 30, 32, 34, 35, 42, 47-49, 54 and 59 are considered allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula 
    PNG
    media_image1.png
    139
    383
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. The closest prior art is Anthony, et al. (WO 2019/152437 A1) which teaches compounds such as 
    PNG
    media_image2.png
    137
    289
    media_image2.png
    Greyscale
useful for modulating a BAF complex.  The novelty of the claimed compound is the presence of 
    PNG
    media_image3.png
    123
    113
    media_image3.png
    Greyscale
on the thiazole ring and the presence of the 
    PNG
    media_image4.png
    56
    56
    media_image4.png
    Greyscale
chain between the amide groups.  The compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626